Case 2:12-cv-10273-PDB-RSW ECF No. 171 filed 06/26/19     PageID.6836    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 SYLVIA JAMES,

             Plaintiff,                           Case No. 12-10273

                                                  Paul D. Borman
                                                  United States District Judge
 v.
                                                  R. Steven Whalen
 PAMELA ANDERSON, an                              United States Magistrate Judge
 individual, DEBORAH GREEN, an
 individual, PAUL FISCHER, an individual
 and Executive Director of the Judicial Tenure
 Commission, the JUDICIAL TENURE
 COMMISSION, and VALDEMAR
 WASHINGTON, an individual,

           Defendants.
 ______________________________________/

                               FINAL JUDGMENT

       For the reasons stated in the following Orders of this Court, it is ORDERED

 AND ADJUDGED that:

       (1) Pursuant to an Opinion and Order dated November 26, 2018, (ECF
       No. 166), Defendant Pamela Anderson’s Motion for Summary Judgment
       was GRANTED and Defendant Anderson is DISMISSED from this
       action WITH PREJUDICE;

       (2) Pursuant to an Opinion and Order dated November 26, 2018, (ECF
       No. 167), Defendants the Judicial Tenure Commission (“JTC”) and
       Deborah Green’s Motion for Summary Judgment was GRANTED and
       Defendants JTC and Green are DISMISSED from this action WITH

                                         1
Case 2:12-cv-10273-PDB-RSW ECF No. 171 filed 06/26/19        PageID.6837     Page 2 of 2




       PREJUDICE;

       (3) Pursuant to an Opinion and Order dated November 26, 2018 (ECF
       No. 167), Defendant Paul J. Fischer’s Motion to Dismiss, For Judgment
       on the Pleadings, and for Summary Judgment was GRANTED and
       Defendant Fischer is DISMISSED from this action WITH PREJUDICE;
       and

       (4) Pursuant to a Stipulated Order of Dismissal dated June 26, 2019,
       Defendant Valdemar Washington is DISMISSED from this action WITH
       PREJUDICE.

       This is the Final Judgment in this case and the case is closed.

 IT IS SO ORDERED.


                                              s/David M. Lawson for
                                              Paul D. Borman
                                              United States District Judge



 Dated: June 26, 2019




                                          2
